Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


Estate of John Breckenridge Gibson, Jr.,                 Appeal from the Probate Court No. 1 of
Deceased                                                 Tarrant County, Texas (Tr. Ct. No. 2011-
                                                         PR01745-1). Opinion delivered by Chief
No. 06-17-00059-CV                                       Justice Morriss, Justice Moseley and Justice
                                                         Burgess participating.




          As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the probate court.
          We further order that the appellant, Mildred Diane Fox-Gibson, pay all costs of this
appeal.




                                                         RENDERED OCTOBER 25, 2017
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk